DETAILED ACTION
Papers filed on 04/19/21 have been entered.   
During an interview on 04/30/21, Applicant agreed to cancel claims 10-15. Thus remain claims 1-9 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a sensing circuit for sensing data stored in a memory cell including a twin cell transistor pair, the sensing circuit comprising: an amplifying circuit including first and second delay circuits, wherein the amplifying circuit of the sensing circuit is configured to amplify threshold voltages of transistors of the twin cell transistor pair; and a logic circuit, wherein the logic circuit of the sensing circuit is configured to: receive, respectively from the first and second delay circuits of the amplifying circuit, a first output and a second output indicative of the amplified threshold voltages of the transistors of the twin cell transistor pair; sense, based on the first output and the second output, a difference between the amplified threshold voltages of the transistors of the twin cell transistor pair; determine the data stored in the memory cell based on the sensed difference between the amplified threshold voltages of the transistors of the twin cell transistor pair; and output a data output signal indicative of the data determined to be stored in the memory cell.     The prior art of record also fails to teach or suggest a method for sensing data stored in a memory cell including a twin cell transistor pair, the method comprising: programming one of a true transistor and a complement transistor of the twin cell transistor pair; comparing a first delay through a first delay circuit connected to the complement transistor with a second delay through a second delay circuit connected to the true transistor after programming one of the true transistor and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

05/03/21

/SON L MAI/Primary Examiner, Art Unit 2827